ICJ_117_ArmedActivities_COD_RWA_2000-10-19_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ACTIVITES ARMEES
SUR LE TERRITOIRE DU CONGO

(REPUBLIQUE DEMOCRATIQUE DU CONGO c. RWANDA)

ORDONNANCE DU 19 OCTOBRE 2000

2000

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO r. RWANDA)

ORDER OF 19 OCTOBER 2000

 
Mode officiel de citation:

Activités armées sur le territoire du Congo

(République démocratique du Congo c. Rwanda),

ordonnance du 19 octobre 2000, CEJ. Recueil 2000, p. 179

Official citation:

Armed Activities on the Territory of the Congo
(Democratic Republic of the Congo v. Rwanda),

Order of 19 October 2000, I.C.J. Reports 2000, p. 179

 

ISSN 0074-4441
ISBN 92-1-070879-2

 

N° de vente:

Sales number

802

 

 
19 OCTOBRE 2000

ORDONNANCE

ACTIVITES ARMEES
SUR LE TERRITOIRE DU CONGO

(REPUBLIQUE DEMOCRATIQUE DU CONGO c. RWANDA)

ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO r. RWANDA)

19 OCTOBER 2000

ORDER
179

INTERNATIONAL COURT OF JUSTICE

YEAR 2000

19 October 2000

CASE CONCERNING ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO vy. RWANDA)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to
Article 44, paragraphs 3 and 4, of the Rules of Court,

Having regard to the Application filed in the Registry of the Court on
23 June 1999, whereby the Democratic Republic of the Congo instituted
proceedings against the Rwandese Republic in respect of a dispute concern-
ing “acts of armed aggression perpetrated by Rwanda on the territory of
the Democratic Republic of the Congo, in flagrant violation of the United
Nations Charter and of the Charter of the Organization of African Unity”,

Having regard to the Order of 21 October 1999, whereby the Court,
taking into account the agreement concerning the procedure reached
between the Parties, and their views regarding the time-limits to be fixed,
decided that the written proceedings would first be addressed to the ques-
tions of the jurisdiction of the Court to entertain the Application and of
its admissibility, and fixed 21 April 2000 and 23 October 2000 respec-
tively as the time-limits for the filing of the Memorial of the Rwandese
Republic and the Counter-Memorial of the Democratic Republic of the
Congo on those questions,

Having regard to the Memorial of the Rwandese Republic, which was
filed within the time-limit thus fixed;

Whereas. by a letter dated 6 October 2000, received in the Registry on
the same day by facsimile, the Agent of the Democratic Republic of the

4

2000
19 October
General List
No. 117
ARMED ACTIVITIES (ORDER 19 X 00) 180

Congo requested the Court to extend by a period not exceeding four
months the time-limit for the filing of the Counter-Memorial, and indi-
cated the reasons for that request; and whereas, on receipt of that letter,
the Registrar, referring to Article 44, paragraph 3, of the Rules of Court,
transmitted a copy thereof to the Agent of the Rwandese Republic;

Whereas the Government of the Rwandese Republic did not object to
the extension of time-limit requested by the Democratic Republic of the
Congo,

Extends to 23 January 2001 the time-limit for the filing of the Counter-
Memorial of the Democratic Republic of the Congo; and
Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this nineteenth day of October, two thou-
sand, in three copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of the Democratic
Republic of the Congo and the Government of the Rwandese Republic,
respectively.

(Signed) Gilbert GUILLAUME,
President.

(Signed) Philippe COUVREUR,
Registrar.
